DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	This corrected notice of allowance corrects the incorrect indication that claim 2 is allowed.  Claim 2 was canceled.  The amendment filed January 24, 2021 has been entered.  Claims 1, 3-5, 9-21, 32 and 35-43 remain pending in the application.  Claims 13-21 and 35-43 remain withdrawn from consideration.  The previous objections to claim 32 is withdrawn in light of applicant's amendment to claim 32.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Schwartz on February 12, 2021.  The application has been amended as follows: 
In claim 1 line 10, and claim 32 lines 12, “said sump” was changed to --said quantity of sump--.
In claim 1 line 16, and claim 32 line 32, “toward said upstanding wall” was deleted.
Claim 3 was cancelled.

Claim 11 was cancelled.
In claim 12 line 2, “a generally circular” was changed to --a circular--.
Claims 13-21 were rejoined.
In claims 14, 17, 21, 36, 39, and 43, line 1, “wherein said” was changed to           --wherein said recessed surface is a first recessed surface and--
In claim 14, 17, 21, 36, 39, and 43, line 2, “a recessed” was changed to --a second recessed--.
In claim 14 line 2, claim 17 lines 2 and 3, claim 21 lines 2 and 3, claim 36 line 2, claim 39 lines 2 and 3, and claim 43 lines 2 and 3, “said recessed” was changed to --said second recessed--.
In claim 17 line 4, “an axial end of” was deleted.
In claim 19 twice in line 17 and in lines 19-20, and claim 41 twice in line 17 and in lines 19-20, “the sump” was changed to --the quantity of sump--.
Claims 35-43 were rejoined.
Election/Restrictions
Generic claims 1 and 32 are allowable. The restriction requirement among species A and B, as set forth in the Office action mailed on October 1, 2015, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 13-21 and 35-
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1, 4, 5, 9, 10, 12-21, 32 and 35-43 are allowed.  The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 4, 5, 9, 10 and 12-21, the prior art does not teach a wastewater sump comprising all the limitations of claim 1, but more specifically comprising a vent conduit extending through said vent aperture, said vent conduit having a vent conduit external end extending externally of said basin, said vent conduit external end terminating at a distance from said recessed surface that is less than said recess distance, but more than zero whereby said vent conduit external end is in said recessed area, recessed from said top of said basin and surrounded by the recess wall; a discharge conduit extending through said outlet, said discharge conduit having a discharge conduit external end extending externally of said basin, said discharge conduit external end terminating at a distance from said recessed surface that is less 
With regard to claims 32 and 35-43, the prior art does not teach a wastewater sump comprising all the limitations of claim 32, but more specifically wherein said basin further comprises a vent aperture formed through said top, and said upstanding wall defines an upstanding wall perimeter adjacent to said top, said top includes a recessed area, whereby said top extends from said upstanding wall perimeter transverse to said upstanding wall until reaching said recessed area, said top extending a recess distance toward said base at said recessed area to define a recess wall and further extending from the recess wall at said recess distance to form a recessed surface extending transverse to said upstanding wall, said outlet and said vent aperture formed in said recessed surface, said sump further comprising: a vent conduit extending through said vent aperture, said vent conduit having a vent conduit external end extending externally of said basin, said vent conduit external end terminating at a distance from said recessed surface that is less than said recess distance, whereby said vent conduit external end is in said recessed area, recessed from said top of said basin and surrounded by the recess wall; and a discharge conduit extending through said outlet, said discharge conduit having a discharge conduit external end extending externally of said basin, said discharge conduit external end terminating at a distance from said recessed surface that is less than said recess distance, whereby said discharge conduit 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746